DISMISS and Opinion Filed May 4, 2022




                                        In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-22-00196-CV

                      RUTH TORRES, Appellant
                               V.
           TEXAS WORKFORCE COMMISSION, MARIE DIAZ,
                  PURSUIT OF EXCELLENCE, INC.,
             PURSUIT OF EXCELLENCE–TEXAS, LLC, AND
              PURSUIT OF EXCELLENCE I, LLC, Appellees

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-17-08581

                        MEMORANDUM OPINION
                   Before Justices Molberg, Reichek, and Garcia
                           Opinion by Justice Molberg
      In her notice of appeal, appellant lists twenty-two orders of which she intends

to address in the appeal. Because none of the orders listed is a final judgment or

appear to be appealable interlocutory orders, we questioned our jurisdiction over the

appeal. See Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001) (appellate

courts generally have jurisdiction only over final judgments that dispose of all parties

and claims and interlocutory orders as allowed by statute); TEX. CIV. PRAC. & REM.
CODE ANN. § 51.014(a) (listing appealable interlocutory orders). We directed

appellant to file a letter brief addressing the jurisdictional issue.

      In response to our letter, appellant filed both a letter brief and a motion labeled

“Relator’s Motion for Classification as Writs of Mandamus, Prohibition &

Injunction.” We denied appellant’s motion to reclassify the appeal with a notation

that any original proceeding must be initiated with a petition that complies with the

requirements set forth in rules of appellate procedure 52.1 and 52.3. See TEX. R.

APP. P. 52.1, 52.3. In her letter brief, appellant does not dispute the absence of a

final judgment or appealable interlocutory order. Rather, she asserts we have

mandamus jurisdiction to review the orders. Appellant, however, has failed to

comply with the requirements for filing an original proceeding and we have already

informed her that we will not “reclassify” her appeal.

      Because the orders referenced in the notice of appeal are not reviewable by

ordinary appeal, we dismiss the appeal for want of jurisdiction. See TEX. R. APP. P.

42.3(a).




                                              /Ken Molberg//
220196f.p05                                   KEN MOLBERG
                                              JUSTICE




                                           –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

RUTH TORRES, Appellant                        On Appeal from the 101st Judicial
                                              District Court, Dallas County, Texas
No. 05-22-00196-CV         V.                 Trial Court Cause No. DC-17-08581.
                                              Opinion delivered by Justice
TEXAS WORKFORCE                               Molberg. Justices Reichek and
COMMISSION, MARIE DIAZ,                       Garcia participating.
PURSUIT OF EXCELLENCE, INC.,
PURSUIT OF EXCELLENCE–
TEXAS, LLC, PURSUIT OF
EXCELLENCE I, LLC, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 4th day of May, 2022.




                                      –3–